Citation Nr: 0823998	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lumbar disc 
disease as secondary to a service-connected knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the claims of entitlement to 
service connection for hearing loss, contusion of the right 
knee, and lumbar disc disease.

The Board notes that the veteran's claim of service 
connection for a contusion of the right knee, was granted in 
an August 2007 rating decision.  As such, the controversy at 
issue has been resolved and the matter is no longer on appeal 
before the Board.  

The issue of entitlement to service connection for lumbar 
disc disease as secondary to the service-connected right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent evidence of a nexus between bilateral 
hearing loss and active military service is not of record. 



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Analysis

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss due to his exposure to constant 
noise from guns and rifles while in service, without the 
benefit of hearing protection.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has a current diagnosis of bilateral hearing loss 
as defined by VA regulation.  A medical examination conducted 
by the VA in June 2005 shows that the veteran currently has 
mild sloping to profound sensorineural hearing loss in both 
ears.

Service medical records show that upon entering service the 
veteran had normal auditory acuity.  An audiological 
examination was not included in the veteran's records; 
however, his hearing was marked as normal.

On separation in July 1962, audiological evaluation and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
5(15)
5(15)
--
0(5)
LEFT
0(15)
0(10)
5(15)
--
5(10)

Service department audiometric tests prior to October 31, 
1967, were in "ASA" units.  The figures in parentheses 
represent conversion to the modern "ISO" units.  The July 
1962 evaluation revealed that the veteran did not have any 
hearing loss pursuant to 38 C.F.R. § 3.385.

The veteran's subsequent records show evidence of noise 
exposure following service.  The veteran reported being 
exposed to noise 40 hours a week with no ear protection 
during his employment from 1962 to 1963, while working with 
steel.  The veteran reported further noise exposure during 
his employment from 1964 to 1965, which involved bending, 
shearing, loading and unloading steel.  He reported 
continuous noise eight hours a day.  From 1965 to 1966, the 
veteran worked in a shop handling steel.  He reported loud 
noise due to hammering on pipes, which lasted about eight 
hours a day.  The veteran also filed a worker's compensation 
claim for hearing loss incurred on the job from 1965 to 1966.  
The veteran filed an Occupational Hearing Loss Questionnaire 
and reported first noticing his hearing loss in 1966.  The 
veteran also reported noise exposure from working on a 
freightliner as an installer from 1966 to 1967.  He reported 
that he was exposed to loud noise while on the job due to the 
air tools that he used to install upholstery.  He reported 
continuous exposure for eight hours a day.  He claimed that 
he was not provided with any type of ear protection.  

On audiological evaluation in June 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
75
80
LEFT
30
35
45
60
80

In June 2002, the veteran presented with complaints of 
feeling as if his ears were plugged with wax.  He also 
complained of difficulty hearing.  The examiner noted that 
the veteran had a significant history of noise exposure both 
in service and while working.  The examiner reported 
significant sensorineural hearing loss bilaterally, 
consistent with prior noise exposure.  

On audiological evaluation in June 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
65
75
LEFT
40
40
55
60
70

The VA examiner reported that the veteran had mild sloping to 
profound sensorineural hearing loss in both ears.  The 
examiner stated that the veteran's hearing loss is not the 
result of in-service events.  He went on to say that the 
veteran presented with normal hearing levels at the time of 
separation from service. 

A review of the veteran's records show that he had no 
complaints of hearing loss or exposure to loud noises while 
in service.  His separation examination is negative for any 
hearing loss.  Furthermore, the veteran did not present 
within a year after his separation from service with 
complaints of hearing loss and therefore, the presumptive 
regulations are not for application.  The veteran noted that 
he first discovered his hearing loss in 1966.  By his own 
assertions, the Board notes that he was exposed to continuous 
noise eight hours a day, for six years following his service.  
The veteran also filed a claim for hearing loss due to noise 
exposure at his job from 1965-1966.  The private medical 
examiner in June 2002 noted that the veteran's hearing loss 
was consistent with prior noise exposure.  The examiner's 
notation that the veteran was exposed to noise in the 
military and while working in steel mills is based on the 
veteran's own testimony.  The examiner did not link the 
veteran's hearing loss to his service.  Furthermore, there is 
no evidence that the examiner reviewed the veteran's entire 
file, including his service treatment records.  The VA 
examiner, alternatively, reviewed the veteran's entire case 
file and noted that the veteran's hearing loss was not 
attributable to his service as there was no hearing loss 
noted on his separation examination.  

As the service treatment records are negative for any hearing 
loss, and there is no medical nexus opinion linking the 
veteran's bilateral hearing loss with service, the veteran's 
claim must be denied.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Thus, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  




III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded appropriate notice under the 
VCAA.  The RO provided VCAA notice letter to the veteran in 
December 2004, prior to the initial adjudication of the 
claim.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection. See the December 2004 letter, which 
indicates that "what the evidence must show" was enclosed 
with the letter.  See also June 2007 VCAA letter.

In any event, although the enclosure identified in the 
December 2004 letter is not associated with the claims file, 
the Board finds that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable.  Thus, because there is no clear and convincing 
evidence to the contrary, it is presumed that the document 
advising the veteran of what the evidence must show to 
substantiate his claim was enclosed with the December 2004 
letter.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of December 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.  See also June 2007 VCAA letter.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a July 
2007 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and the veteran's private medical records.  
The veteran also received a VA examination in connection with 
his claim for bilateral hearing loss.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran asserts that he is entitled to service connection 
for lumbar disc disease.  In his notice of disagreement, he 
raised a claim of secondary service connection and asserted 
that his service-connected knee disability caused his back 
disorder.  

The veteran's service treatment records show that the veteran 
complained of soreness in the muscles on both sides of his 
spine in June of 1960.  The veteran's medical records show 
that the veteran has had three back surgeries.  The first was 
on his upper neck in 1985.  The veteran's second surgery was 
a low back surgery in 1992.  In 2003, he received an 
operation for a C4-5, C5-6 anterior cervical discectomy and 
fusion.  An examiner in November 2004 noted that the veteran 
had an antalgic gait favoring his right leg.  The examiner 
also noted postural limitations due to his knee and lumbar 
spine.

In this regard, it is noted that secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52744 (2006).  The amendment requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Based on testimony that the veteran walks with an antalgic 
gait and that his knee and back cause postural limitations, 
there may be a link between the veteran's service-connected 
knee and his back disability.  Furthermore, there is also 
evidence of a complaint of back pain while the veteran was in 
service.  There is also evidence that the veteran sustained 
post-service work-related back injuries.  As the veteran 
raised both claims of direct and secondary service 
connection, the VA examiner should render an opinion as to 
the etiology of both direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA 
examination to ascertain whether his 
nonservice-connected back disability was 
caused or aggravated by his service-
connected right knee disability.  The VA 
examiner should also determine the nature 
and etiology of his back disability and 
determine whether it is linked to his 
service or to post-service work-related 
events.  The claims folder should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should opine 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current back disability is 
service related, or whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's current back 
disability is caused by or aggravated by 
the service-connected right knee 
disability.  The examiner should provide a 
rationale for all conclusions.  

If such aggravation is found, the examiner 
should provide an estimate of the degree 
of disability over and above the degree of 
disability that would exist without the 
aggravation caused by the service-
connected right knee disability.  For 
example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the right knee 
disability are first considered?  The 
increment should be identified and defined 
in terms of actual reported findings on 
examination.

Note 1:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note 2:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  Readjudicate the issue on appeal based 
on a review of the entire evidentiary 
record.  If the desired benefit is not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the last 
supplemental statement of the case in March 
2008 should be furnished to the veteran and 
his representative.  The appropriate time 
to respond should be provided to the 
veteran.

The Board intimates no opinion as to the ultimate disposition 
of the remanded claim.  Again, no action is required of the 
veteran unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


